DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the RCE filed 10/15/2021. Amendments received on 10/15/2021 have been entered. Claims 1-15 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Einberg et al. (US Pub 2019/0172281) in view of Giobbi et al. (US Pub 2007/0245158) further in view of Wagner et al. (US Pub 2020/0279269). 

As of claims 1 and 12, Einberg discloses a method for operating a system for controlling access to an access-restricted zone in a building or a compound (via an access control system; see abstract), wherein the system comprises a transmitting and receiving unit  (via reader device; see fig. 1 and 4) for the radio communication with mobile electronic devices (via portable device 108) carried along by users (user 104), a memory unit (via access data 128 and template library; see fig. 432) and an image processing unit the method comprising:
 receiving a device-specific identifier of a mobile electronic device  of a user  (via access control ID/credential ID/mobile identifier from the portable device: Note in the system of Einberg portable device is referred to portable device, mobile device or credential; see paragraphs [0014], [0016] and [0078]) and an electronic reference template for facial parameters of the user  by means of the transmitting and receiving unit when the mobile electronic device is located in a public zone, from which the user can request access to the access-restricted zone (via transmitting facial template to reader when the portable device is located in a read range of the reader; see paragraphs [0014] and [0016]); 
storing the received identifier of the mobile electronic device and the electronic reference template in the memory unit in the form of a dataset belonging to a present user (via storing the received data in the template database; see paragraphs [0016] and [0056]); 
generating a real-time template for facial features of the user when the user requests access to the access-restricted zone, wherein the real-time template is generated by the image processing unit based on an image of the user (via image capturing device 120 capturing a real time image of the user; see paragraphs [0014] [0016] and [0057]); 
determining by the image processing unit if the real-time template matches a reference template stored in the memory unit to a defined degree, wherein the user is recognized as an access-requesting user in the event of a match (via comparing the real time facial information with the stored template and determining if they match within an acceptable threshold, wherien user is authenticated in the event of a match; see paragraph [0014], [0059] and [0112]). 
With regards to the newly added limitations of “each time a user requests access to the access restricted zone”, receive reference template and temporary storing the reference template by the reader, as indicated by the applicant (see remarks page 7) that Einberg discloses obtaining user images from the user’s mobile device and comparing the images (see paragraph [0016]). Einberg discloses that the reader is configured to store the received images for future use. However in considering the disclosure of Einberg, it would have been obvious to one having ordinary skill in the art, that if desired the reader does not have to store the templates and receive the template each time the user requires access (see MPEP 2144.01 Implicit Disclosure). Further if desired the storing of reference template could be omitted, where that function is not required (see MPEP 2144.04 II A Omission of an Element and Its Function Is obvious if the Function of the Element is not Desired).
In order to further support the Examiner’s assertion, Giobbi discloses an authentication system, wherein a Personal Digital Key 102(PDK) wirelessly transmits biometric profile to a Reader 108 for use in a biometric authentication process. The Reader 108 compares the received biometric profile to a biometric input acquired at the point of transaction in order to determine if the transaction should be authorized (see fig. 1; also see abstract and paragraphs [0029]). Giobbi further discloses that the biometric information is not stored in the reader and is only stored on the user’s own PDK (see paragraphs [0029]).
From the teaching of Giobbi it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Einberg to temporarily store reference template to authenticate a user as taught by Giobbi in order to increase security by not storing biometric template in a database and does not put an individual’s highly personal information at risk of identity theft or other fraudulent user (see paraqgrpah [0009]).
Thus, combination of Einberg and Giobbi disclose that the reference template is stored in the user mobile device, however it does not disclose that the reference template being stored directly in the mobile device by the user.
Wagner discloses a biometric authentication system wherien reference template is stored directly in the mobile device by the user (see paragraph [052]).
From the teaching of Wagner it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Einberg and Giobbi to include the functionality of allowing a user to store reference template on the mobile device as taught by Wanger in order to make it easy for the user to store reference template in user’s device.

As of claim 2, Einberg discloses the step of generating a result signal, which initiates a building action in the event of a match (via unlocking a lock and opening a door; see paragraph [0016] and [0086]; see fig. 4A).  
As of claim 3, Einberg reading a user profile of the recognized user, which is stored in the memory unit in order to determine a user-specific building action (via reading user’s credential ID and biometric templates in the database to determine if a user is allowed entry (user specific action; see paragraphs [0014] and [0016]).  
As of claim 4, Einberg discloses that the user-specific building action comprises unlocking a building door, to which the user has access authorization, or registering a destination call to a destination floor defined for the user or a combination of unlocking a building door and registering a destination call (via unlocking the door if the user is authenticated; see paraqgrpah [0016]; fig. 4A-4B).
As of claim 5, Einberg discloses the step of generating a control signal as a function of the result signal in order to release a barrier such that the user can enter the access-restricted zone (via unlocking a lock and opening a door; see paragraph [0016] and [0086]; see fig. 4A). 
As of claim 6, Einberg discloses that the image of the user is generated by a camera of the image processing unit (via image capture device 120; see fig. 1).  
As of claim 7, Einberg discloses that the radio link between the transmitting and receiving unit and a mobile electronic device of a user is realized in accordance with a Bluetooth standard or a WLAN/Wi-Fi standard (via Bluetooth, BLE other wireless communication networks and/or protocols; see paragraph [0053]) and wherein the transmitting and receiving unit receives the device- specific identifier and the reference template via the radio link when the mobile electronic device 6) is located in the radio range of the transmitting and receiving unit (via using Bluetooth, BLE or other wireless communication network or protocols to transmit credential/access ID and biometric template; see paragraph [0014] and [0053]). 
As of claim 8, Einberg discloses that the identifier is generated by application-specific software, which is active on the mobile device (6), and wherein the identifier is time-invariant (via mobile advertising application and/or mobile access application providing mobile identifier, an identification of mobile access application, BLE beacon ID, etc.; see paragraph [0078]).  
As of claim 9, Einberg discloses that the identifier comprises a device identification number or a telephone number assigned to the mobile electronic device (via mobile identifier, model type, Bluetooth ID; see paragraph [0078]). 
As of claim 10, Einberg discloses that the face controller compare the biometric information with the biometric template and produce a match score, the credential matcher check the match score against a predetermine match threshold as is known in biometric access control art (see paraqgrpah [0112]). Einberg discloses that the match score is assigned based on the number of common features between the current biometric information and the biometric template. If the match score is sufficient (e.g., equal to or greater than a predetermined match score), then a positive match may be found. Otherwise, no positive match is found. Even though Einberg does explicitly disclose that the defined degree lies between about 60% and about 90%, The Examiner took official notice that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the predetermined match threshold in Einberg to 50%, 70%, 80% or 90% based on user and system requirement, so the user can decide what degree of similarity is needed between two templates in order for the two templates to qualify as a match. The common knowledge in the art statement is taken to be admitted prior art because applicant did not traverse the examiner’s assertion of the official notice (MPEP 2144.03 C).
As of claim 11, Einberg discloses that a dataset is stored in the memory unit for each mobile electronic device of a user which transmits a device-specific identifier and an electronic reference template for facial parameters of the user when a plurality of mobile electronic devices are located in the public zone (via storing credential IDs and biometric template of plurality of users in the range of the reader; see fig. 7; also see paraqgrpah [0104]).
As of claim 13, Einberg discloses that the image processing unit comprises an image processing module, by means of which the real-time template is capable of being generated based on a camera image (via face controller 520; see fig. 5; also see paragraph [0093], and an evaluation module, which is connected to the image processing module  and the memory unit and wherein the evaluation module configured to generate a result signal, which initiates a building action in the event of a match (via credential matcher 536 providing match result to a decision engine 540 which initiates a door actuation; see paragraph [0095]).  
As of claim 14, Einberg discloses a processor that is connected to the image processing unit  and configured to generate a control signal in dependence on the result signal in order to initiate reading of a user profile of the recognized user which is stored in the memory unit and to thereby determine the user-specific building action (via reader system 404 comprising a processor for reading user’s credential ID and biometric templates in the database to determine if a user is allowed entry (user specific action; see paragraphs [0014] and [0016]; see figs 4A-A and fig. 5).
As of claim 15, Einberg discloses a barrier that is capable of being e unlocked or blocked depending on the control signal (via unlocking door 44; see fig. 4A).
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As disclosed in the rejection above combination of the references disclose the invention as claimed. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683